871 F.2d 155
276 U.S.App.D.C. 358
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.INDIANA OFFICE OF UTILITY CONSUMER COUNSELOR, Petitioner,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent.
No. 88-1423.
United States Court of Appeals, District of Columbia Circuit.
March 24, 1989.

1
Before HARRY T. EDWARDS and RUTH B. GINSBURG, Circuit Judges, and FRANK A. KAUFMAN, United States Senior District Judge*.

JUDGMENT

2
This petition was considered on the record from the Federal Energy Regulatory Commission and on the briefs and oral arguments of counsel.  The court concludes that appropriate disposition of the case does not warrant an opinion.  See D.C.Cir.R. 14(c).  We are satisfied, after full review of the matter, that there is no cause to disturb the approval granted by the Commission to Northern Indiana Public Service Company's proposed restructuring.  It is therefore


3
ORDERED and ADJUDGED that the petition for review be denied and that the order approving the reorganization be affirmed.



*
 Sitting by designation pursuant to Title 28 U.S.C. Sec. 294(d)